DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Allowable Subject Matter
Claims 1, 5-7, 12-21 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As to claim 1, Applicant’s arguments have been considered and are persuasive. Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “a plurality of elongate bodies extending radially away from the outer surface of the balloon, the plurality of elongate bodies being crystals of a water-insoluble drug, wherein each elongate body of the plurality of elongate bodies possess an independent longitudinal axis, a proximal end, and a distal end which protrudes beyond the outer-most exposed surface of the base layer, the proximal ends of some of the plurality of the elongate bodies contacting the outer surface of the balloon, and the proximal ends of others of the plurality of elongate bodies not contacting the outer surface of the balloon” in addition to other limitations.	Regarding claim 12, the prior art of record fails to teach, disclose or render obvious a method of coating a balloon catheter “wherein each elongate body of the plurality of elongate bodies possess an independent longitudinal axis, a proximal end, and a distal end which protrudes beyond the outer-most exposed surface of the base layer, the proximal ends of some of the plurality of the elongate bodies contacting the outer surface of the balloon, and the proximal ends of others of the plurality of elongate bodies not contacting the outer surface of the balloon” in addition to other limitations.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDY S LEE/Primary Examiner, Art Unit 3783